Defendants were convicted upon an indictment charging them with store-breaking, larceny and receiving. At close of all the evidence, defendants renewed their motion, first made at the close of the evidence for the State, for judgment of nonsuit. Defendants excepted to the refusal of his Honor to allow their motion, and assign same as error. From judgment upon the verdict, defendants appealed.
The only assignment of error is based upon defendants' exception to the refusal of the court to allow their motion, at the close of all the evidence, for judgment of nonsuit. C. S., 4643. We do not deem it necessary to set out the evidence, which is stated in the case on appeal. The testimony of the witness, if found by the jury to be true, was sufficient evidence to sustain the allegations of the indictment. There was no error in the refusal of defendants' motion. No other error is assigned by defendants. The evidence was sufficient to sustain the verdict. Upon the whole record there is
No error. *Page 832